 Case 3:18-cv-01849-N-BH Document 12 Filed 06/11/21                   Page 1 of 2 PageID 109



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JAVIER REYES-SEGURA,                             )
     ID # 55159-177,                             )
            Movant,                              )
                                                 )   No. 3:18-CV-1849-N-BH
vs.                                              )   No. 3:16-CR-501-N(1)
                                                 )
UNITED STATES OF AMERICA,                        )
          Respondent.                            )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE AND
                   DENYING CERTIFICATE OF APPEALABILITY

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody, received on July 17, 2018 (doc. 1), is DENIED

with prejudice.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions, and Recommendation in support of its finding that the movant has

failed to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the
    Case 3:18-cv-01849-N-BH Document 12 Filed 06/11/21                             Page 2 of 2 PageID 110



petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

        In the event that the movant files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 11th day of June, 2021.




                                                      UNITED STATES DISTRICT JUDGE




1
         Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District Courts, as amended
effective on December 1, 2019, reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
        when it enters a final order adverse to the applicant. Before entering the final order, the court may
        direct the parties to submit arguments on whether a certificate should issue. If the court issues a
        certificate, the court must state the specific issue or issues that satisfy the showing required by 28
        U.S.C. § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but may seek
        a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to
        reconsider a denial does not extend the time to appeal.
        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
        entered under these rules. A timely notice of appeal must be filed even if the district court issues a
        certificate of appealability. These rules do not extend the time to appeal the original judgment of
        conviction.
